Name: Commission Regulation (EEC) No 3059/92 of 23 October 1992 reintroducing the levying of the customs duties applicable to products of CN code ex 0603 10 53 originating in Colombia to which the preferential arrangements of Council Regulation 3835/90 apply
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy
 Date Published: nan

 24. 10 . 92 Official Journal of the European Communities No L 308/7 COMMISSION REGULATION (EEC) No 3059/92 of 23 October 1992 reintroducing the levying of the customs duties applicable to products of CN code ex 0603 10 53 originating in Colombia to which the preferential arrangements of Council Regulation 3835/90 apply cers of these products ; whereas, from this fact, it is appro ­ priate to reintroduce a partial levying, as soon as possible, of common customs duties in their regard, HAS ADOPTED THIS REGULATION : , Article 1 As from 27 October 1992, the levying of customs duties, suspended for 1992, pursuant to Regulation (EEC) No 3835/90, shall be reintroduced at a rate of 70 % of the customs duties applicable to third countries, on imports into the Community of the following products, originating in Colombia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3835/90 (') amending Regulations (EEC) No 3831 /90, (EEC) No 3832/90 and (EEC) No 3833/90 in respect of the system of generalized tariff preferences applied to certain products originating in Bolivia, Colombia, Ecuador and Peru, extended for 1992 by Regulation (EEC) No 3587/91 (2) and in particular Article 3 thereof, Whereas, pursuant to Article 3 of the abovementioned Regulation (EEC) No 3835/90, amongst others, carnations with CN code ex 0603 10 53, originating in Colombia, are allowed to be imported into the Community free of duty ; whereas to these products the provisions of Articles 7 to 12 of Regulation (EEC) No 3833/90 are applied ; Whereas, pursuant to Article 7 of that Regulation, the customs duties applied in the Community can partially or wholly be reintroduced, if the importations of the above ­ mentioned products are made into the Community in such quantities that they bring or threaten to bring a severe prejudice to Community producers of similar or directly competitive products ; Whereas the preferential imports of certain carnations from Colombia are made in such quantities that they threaten to bring a grave prejudice to Community produ ­ CN code Description ex 0603 10 53 Carnations :  with stems of a length equal to or greater than O cm and not exceeding 30 cm Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 126. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 1509/92 (OJ No 159, 12. 6. 1992, p. 1 ).